Warner, Chief Justice.
It appears from the bill of exceptions in this case, that the decision was rendered on the 23rd of October, 1878. The bill of exceptions was not signed until the 23rd of November, 1878, the judge certifying that it reached his residence on the 9th, but in consequence of his absence from home it was not signed until the 23rd. The 3213th section of the Code, requiring the bills of exceptions in injunction cases to be tendered and signed within twenty days from the rendition of the decision, does not make the absence of the judge from home an exception* to that positive requirement. This case comes within the ruling of this court in Gray vs. Field, decided at the last January term, and must control it. Let the writ of error be dismissed.